DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 21, respectively, of U.S. Patent No. 10,879,718 in view of Bhardwaj et al. US PGPUB 2011/0037439. See the table and explanation below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant Application
US Patent 10,879,718
1. A method for charging a battery, the method comprising: 


determining, based on the monitored state of the battery, a current charging stage among a plurality of charging stages to which both a multi-stage constant current charging scheme and 












monitoring a state of the battery;


charging the battery during the current charging stage with a current charging rate corresponding to the current charging stage, wherein the current charging rate corresponding to the current charging stage is determined








 so as to maintain a potential difference between a potential of an anode of the battery and a potential of an electrolyte solution of the battery to be greater than zero in the current charging stage.
1. (Currently amended) A method for charging a battery using a multi-stage constant current charging scheme,

 in which a plurality of sequential stages are predetermined over which the open circuit voltage OCV of an anode of the battery decreases with time, and in which for each stage there is a predetermined charging rate at a constant current, wherein such predetermined sequential stages are defined based on the value of the slope of the differential of the OCV with respect to the state of charge SOC of the battery (dOCV/dSOC), such that the value of  the slope dOCV/dSOC at any of the boundaries of any stage containing a maximum or a minimum differs from the value of the slope dOCV/dSOC at that maximum or minimum by no more than a predetermined difference; the method further comprising: 
monitoring the SOC or the charging voltage of the battery;
determining from the SOC or the charging voltage of the battery in which of the stages the battery is;
applying the respective predetermined charging rate for the duration of the stage; and 
repeating the above process for each successive stage.
10. (Original) The method of claim 1, wherein the first charging rate is maintained at a constant value for the first charging section, and a difference between a potential of an anode of the battery and a potential of an electrolyte solution of the battery is determined to be greater than zero for the first charging section.

Claim 2
Claim 10 (based on limitations of parent claim 1)
Claim 3
Claim 10 (based on limitations of parent claim 1)
Claim 4
See obviousness explanation below
Claim 5
See obviousness explanation below
9. A device for charging a battery comprising: 
a processor; 
a memory connected to the processor; and 
a charging interface connected to the battery, wherein the processor performs a program stored in the memory to perform:
determining, based on the monitored state of the battery, a first charging stage among a plurality of charging stages to which both a multi-stage constant current charging scheme and 














monitoring a state of the battery;




charging the battery during the first charging stage with a first charging rate corresponding to the first charging stage, 


wherein the first charging rate corresponding to the first charging stage is determined so as to maintain a potential difference between a potential of an anode of the battery and a potential of an electrolyte solution of the battery to be greater than zero in the first charging stage

12. (Currently amended) A device for charging a battery comprising: 
a processor; 
a memory connected to the processor; and 
a charging interface connected to the battery, wherein the processor performs a program stored in the memory to perform charging of a battery using a multi-stage constant current charging scheme, in which a plurality of sequential stages are predetermined over which the open circuit voltage OCV of an anode of the battery decreases with time, and in which for each stage there is a predetermined charging rate at a constant current, wherein such predetermined sequential stages are defined based on the value of the slope of the differential of the OCV with respect to the state of charge SOC of the battery (dOCV/dSOC), such that the value of  the slope dOCV/dSOC at any of the boundaries of any stage containing a maximum or a minimum differs from the value of the slope dOCV/dSOC at that maximum or minimum by no more than a predetermined difference; the program further comprising: 
monitoring the SOC or the charging voltage of the battery;
determining from the SOC or the charging voltage of the battery in which of the stages the battery is;
applying the respective predetermined charging rate for the duration of the stage; and 
repeating the above process for each successive stage.
21. (Original) The device of claim 12, wherein the first charging rate is maintained at a constant value for the first charging section, and a difference between a potential of an anode of the battery and a potential of an electrolyte solution of the battery is determined to be greater than zero for the first charging section.















	Claims 10 and 21 of US Patent 10,879,718 discloses each limitation of instant claims 1 and 9, respectively, literally or in what amounts to a rewording, except for a single stage constant voltage charging scheme in addition to the multi-stage constant current charging scheme. However, Bhardwaj discloses a battery charging system which includes a single stage constant voltage charging scheme in addition to the multi-stage constant current charging scheme [par. 14; fig. 4].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify claims 10 and 21 of US Patent 10,879,718 to further include a single stage constant voltage charging scheme in addition to the multi-stage constant current charging scheme for the purpose of minimizing charging time and maximizing cycle life, as taught by Bhardwaj (par. 9).
	Claims 10 and 21 of US Patent 10,879,718 discloses each limitation of instant claims 5 and 13, respectively, literally or in what amounts to a rewording, except for applying a predetermined constant charging voltage to the battery when the charging voltage is determined to be equal to the predetermined voltage value. However, Bhardwaj discloses a battery charging system which applies a predetermined constant charging voltage to the battery when the charging voltage is determined to be equal to the predetermined voltage value [par. 14; fig. 4].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify claims 10 and 21 of US Patent 10,879,718 to further include applying a predetermined constant charging voltage to the battery when the charging voltage is determined to be equal to the predetermined voltage value for the purpose of minimizing charging time and maximizing cycle life, as taught by Bhardwaj (par. 9).
The combination of claims 10 and 21 of US Patent 10,879,718 and Bhardwaj, as applied in claims 1 and 9, respectively discloses each limitation of instant claims 4 and 12, respectively, literally or in what amounts to a rewording, except for wherein the predetermined value is 2x10-6 volt. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the predetermined value as 2x10-6 volt, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the plurality of charging stages is determined based on a window with a predetermined height applied with reference to a minimum or a maximum of a differential graph of the functional relation included in the plurality of charging stages, and the predetermined height is predetermined according to complexity of a charging processor”. It is unclear how the “window” and “height” of a “differential graph of the functional relation” can be used to “determine” the “plurality of charging stages” since no functional relation is recited in claim 1, from which claim 6 depends. Thus, at the very least, “the functional relation” lacks proper antecedent basis.
Furthermore, it is unclear what is meant by “determining” “the plurality of stages”. For example, it is unclear whether this means determining the number of stages, the transition points between stages, the current stage to be applied, etc. Though breadth is not the same thing as indefiniteness, in this case, the lack of definition of determine leaves the metes and bounds of the claim unclear.
Claim 14 recites limitations similar to those in claim 6, and is therefore rejected for the same reasons as claim 6.
Claim 8 recites “as the predetermined height increases”. This limitation lacks proper antecedent basis. It appears that claim 8 was intended to recite from claim 6 in the same way that claim 16 depends from claim 14 but was unintentionally drafted as depending from claim 4.
In cases like these, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art, thus no prior art rejection for the aforementioned claim(s) is provided. See MPEP 2173.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859